DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 25 April 2022 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The instantly claimed composition is removable with water with a pH of more than 7. The examiner notes that ocean water has a pH of over 8. See Palmer et al. (Science, Vol. 300, 18 April 2003, pages 480-482), as of Table 1 on page 481 of Palmer. The pH values of ocean water taught by Palmer appear to range from about 8.18 to about 8.30. As such, the skilled artisan would have understood that the claimed composition is removed in ocean water because ocean water has a pH of above 7.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-9, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traynor et al. (US 2008/0317795 A1).
Traynor et al. (hereafter referred to as Traynor) is drawn to microcapsules that are positively charged, as of Traynor, title and abstract.
As to the required particle of claim 1, Traynor teaches particles in the abstract.
As to the required cationic polymer of claim 1, Traynor teaches cationic polymers in the abstract.
As to the required anionic polymer of claim 1, Traynor teaches a list of anionic polymers in paragraph 0182.
As to claim 1, the claim requires a polyion complex. The skilled artisan would have expected that had the cationic polymers and anionic polymers of Traynor been combined, the resultant particle would have been a polyion complex comprising cationic polymers complexed with anionic polymers.
As to claim 1, the claim requires that the polyion complex particles are gel particles. Traynor teaches a gel in paragraph 0040.
As to the required hydrophilic or water-soluble UV filter of claim 1, Traynor teaches phenylbenzimidazole sulfonic acid in paragraph 0062 terephthalylidene dicamphor sulfonic acid in paragraph 0061. These are understood to be water-soluble UV filters.
As to the required physiologically acceptable volatile medium of claim 1, Traynor teaches an oil in water emulsion in paragraph 0024, as well as other types of emulsions. Both oil and water are understood to be physiologically acceptable volatile media. The particles of Traynor appear to be dispersed in said water or oil, as of at least Traynor, page 30, Example 4.
As to the requirement of claim 1 that the composition is capable of forming a film, Traynor teaches a film former in paragraphs 0051 and 0170-0179. The skilled artisan would have expected that the composition of Traynor would have been capable of forming a film had the film former been used in the composition.
As to claim 1, the claim requires that the active agents be entrapped in the particles. Traynor teaches encapsulation of active agents, as of the last sentence of the abstract of Traynor. The phenylbenzimidazole sulfonic acid and the terephthalylidene dicamphor sulfonic acid of Traynor are understood to have been active agents; as such, the skilled artisan would have been motivated to have encapsulated these agents into the particle of Traynor.
As to claim 1, Traynor teaches all of the recited ingredients, but not in the same embodiment. Together these would provide a composition as claimed instantly. While the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A. See also MPEP 2123.
As to claim 1, the claim requires that a film formed by the composition is resistant to water with a pH of 7 and is removable with water with a pH of more than 7. Traynor teaches the following in paragraph 0149, which is reproduced below.

    PNG
    media_image1.png
    131
    465
    media_image1.png
    Greyscale

The skilled artisan would have understood that positively charged ammonium groups would have become neutral as pH increased to above pKa. The above-reproduced paragraph appears to indicate that a positively charged particle adheres well to skin and/or hair, whereas a negatively charged particle adheres poorly to skin and/or hair. As such, the skilled artisan would have expected that a particle comprising cationic and anionic polymers would have been positively charged at low pH, leading to good adhesion to the skin. The skilled artisan would have also expected that such a polymer would have been negatively or neutrally charged at high pH due to neutralization of the positive charges by the presence of base, and that this would have resulted in the composition poorly adhering to skin and being able to be washed off.
As to claims 3-4, Traynor teaches polymerized dimethyldiallylammonium chloride, as of paragraph 0158. This reads on the required polymerized quaternary ammonium polymer of claim 3 and the required dialkyldiallylammonium polymer of claim 4.
As to claims 6-7, Traynor teaches a variety of anionic polymers in paragraph 0182, including alginic acid, which is a polysaccharide, ethylene/maleic anhydride copolymer, and carboxymethyl hydroxyethyl cellulose, which is also a polysaccharide.
As to claim 8, Traynor is silent as to the ratio of cationic to anionic polymer, but does teach zeta potential. The skilled artisan would have understood that there would have been a 1:1 molar ratio of cationic groups to anionic groups when the zeta potential is zero as they cationic groups would have balanced out the anionic groups. The abstract of Traynor teaches a large excess of cationic polymer; however, elsewhere in the reference, Traynor teaches a negative zeta potential in paragraph 0149. As such, the skilled artisan would have been motivated to have optimized the ratio of cationic polymer to anionic polymer from a very high number, to achieve the positive charge excess desired by the abstract, to close to zero or an excess of anionic polymer, as suggested in paragraph 0149. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a particle comprising cationic polymer and anionic polymer for cosmetic use are taught by the prior art. As such, it would not have been inventive for the skilled artisan to have determined the optimum or workable ratio of cationic polymer to anionic polymer via routine experimentation.
As to claim 9, Traynor teaches about 0.1% to 20% of a cationic polymer in paragraph 0165. The skilled artisan would have been motivated to have used from a small amount of anionic polymer to achieve a highly positively charged particle or an equivalent amount of anionic polymer to have achieved the particle in paragraph 0149 of Traynor. This would have resulted in an amount of cationic to anionic polymer in combination being slightly higher than 0.1% to almost 40%, wherein the almost 40% is in the case wherein the particle has 20% of cationic polymer, 20% of anionic polymer, and a relatively neutral zeta potential. This would appear to overlap with the claimed range of 0.01% to 20%. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 13, Traynor teaches an amount of sunscreens of 1-25% in paragraph 0072. This is within the claimed range.
As to claim 14, Traynor teaches various particle size ranges, including of 1 µm to 10 µm, as of Traynor, paragraph 0245. This is within the claimed range.
As to claims 15-16, Traynor teaches the following, as of Example 4, reproduced below.

    PNG
    media_image2.png
    259
    418
    media_image2.png
    Greyscale

As best understood by the examiner, in the above composition, the ingredients other than water are part of the particle. As such, the water is from 20-65%, and the particle would therefore be from about 35-80%. The value of 35% is calculated as 100% minus 65%, and the value of 80% is calculated as 100% minus 20%. This concentration of the particle of 35-80% overlaps with the required concentration of 0.01-60%. Also, this concentration of water, which is a physiologically acceptable volatile medium, of 20-65%, overlaps with the requirement of 50-90% physiologically acceptable volatile medium.
As to claim 18, Traynor teaches an oil in water emulsion as of at least Example 5, paragraph 0305. Also see Traynor, paragraphs 0018 and 0226.
As to claim 19, Traynor teaches a surfactant in paragraph 0018(c). The surfactant of Traynor is understood to read on the required emulsifier.
As to claim 20, Traynor teaches a cosmetic in paragraphs 0062-0063.


Claim 1, 3-4, 6-9, 13-16, 18-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traynor et al. (US 2008/0317795 A1) in view of Stewart (US Patent 5,916,541) and Conrady et al. (US 3,590,118).
Traynor is drawn to sol-gel microcapsules that may be positively charged. Said capsules may comprise a sunscreen active agent. See the rejection above over Traynor by itself. Traynor teaches film formers in paragraphs 0169-0179, citing various additional references in paragraph 0179.
While Traynor teaches film formers, Traynor does not appear to teach a film.
Stewart is drawn to a sunscreen composition, as of Stewart, title and abstract. Said composition may be in the form of a film, as of Stewart, abstract. The film may be provided by being spread and dried on a human being, as of Stewart, column 2 lines 48-58, citing US Patent 3,590,118. Stewart teaches application to skin in the abstract.
Conrady et al. (hereafter referred to as Conrady) is drawn to films for delivery of insect repellent to skin, as of Conrady, title and abstract. Conrady teaches that the film has the following properties, as of the abstract, reproduced below.

    PNG
    media_image3.png
    161
    470
    media_image3.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have formulated the composition of Traynor into a film, as of Stewart and Conrady. Traynor teaches a composition with film formers, as of paragraphs 0169-0179 of Traynor, and suggests Stewart (US Patent 5,916,541) in paragraph 0179 of Traynor. Stewart then teaches forming a film by application to a human and drying, as of Stewart, column 2 lines 48-58, citing US Patent 3,590,118. As such, the skilled artisan would have been motivated to have applied the technique of applying a film to a human body by applying a composition and drying it, as of Stewart and Conrady, to the composition of Traynor which comprises film formers, to have predictably formed a film with a reasonable expectation of success. The skilled artisan would have been motivated to have done so at least because Traynor specifically cites Stewart in paragraph 0179 of Traynor, and Stewart specifically cites Condary in column 2 lines 48-58 of Stewart.
As to claims 1 and 22, the claims require a composition that is resistant to water with a pH of less than 7 and removable using water with a pH of greater than 7. Conrady teaches a composition which is easily removal with mild alkaline solution but is resistant to lower pH water such as rain, snow or perspiration. As such, the skilled artisan would have expected that the composition of the combination of Traynor in view of Stewart and Conrady would have had the required properties of being resistant to pH below 7 and being removable with pH above 7. With regard to the additional limitations of claim 1, these limitations are met in view of the teachings of Traynor and are explained in greater detail above in the rejection over Traynor by itself, which is set forth above.
As to claims 3-4, 6-9, 13-16, and 18-20, the additional limitations of these claims are taught by Traynor. See the rejection above over Traynor by itself, wherein the examiner explained in detail as to why the subject matter of these claims has been rejected over Traynor.
As to claim 22, the claim requires a film with a thickness of more than 1 µm. None of the above references appear to teach the film thickness. However, Stewart does teach the following, as of column 10, lines 46-51, relevant text reproduced below.

    PNG
    media_image4.png
    120
    489
    media_image4.png
    Greyscale

As such, the skilled artisan would have understood that the thickness of the film affects the ability of the film to absorb ultraviolet. Therefore the skilled artisan would have understood that film thickness is a result-effective variable, and would have been motivated to have optimized film thickness in order to have absorbed ultraviolet radiation efficiently with a reasonable expectation of success. The presence of a known result-effective variable (e.g. film thickness, as taught by Stewart) would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(II)(B), second paragraph in section, last sentence.


Response to Arguments Regarding Obviousness Rejection
Applicant has provided arguments in applicant’s most recent response on 25 April 2022 (hereafter referred to as applicant’s response). These arguments have been addressed below.
 In applicant’s response, page 8, third paragraph, applicant argues that while Traynor discloses phenylbenzimidazole sulfonic acid as an example of a sunscreen agent, it would be clear for a person skilled in the art that the sunscreen agent must be released from the sol-gel microcapsule disclosed in order to function as a sunscreen agent. The examiner disagrees with this position. The examiner has summarized applicant’s arguments and the reasons for the examiner’s disagreement in greater detail below.
Applicant appears to cite paragraph 0062 of Traynor in order to show that the sunscreen agent must be released from the sol-gel microcapsule, as of applicant’s response, page 8, third paragraph. The examiner disagrees that paragraph 0062 of Traynor teaches this. Paragraph 0062 of Traynor lists well-known sunscreen active agents and the percent concentrations in which they are found in sunscreens. Nothing in this paragraph of Traynor indicates that the sunscreen must be released from the microcapsule in order to be effective.
Applicant then cites paragraph 0039 of Traynor. Applicant argues that this paragraph of Traynor teaches that in some embodiments, the capsules rupture to release active ingredient. However, paragraph 0039 of Traynor also teaches that in other embodiments, the active agent can perform its function while in the microcapsule. See relevant text reproduced below from paragraph 0039 of Traynor.

    PNG
    media_image5.png
    124
    465
    media_image5.png
    Greyscale

Nothing in this paragraph indicates whether a sunscreen can perform its function while contained within the microcapsule or must leave the microcapsule in order to perform its function.
 Applicant then cites paragraph 0151 of Traynor. A relevant portion of this paragraph is reproduced below.

    PNG
    media_image6.png
    235
    460
    media_image6.png
    Greyscale

As best understood by the examiner, the skilled artisan would have been motivated to have encapsulated sunscreens either in microcapsules which undergo minimal breakage on the skin or in microcapsules which experience varying degrees of breakage on the skin. Nothing in the above-reproduced paragraph indicates either that only non-breakable or only breakable microcapsules are appropriate for the encapsulation of sunscreen agents.
The examiner agrees with applicant’s position that Traynor defines sunscreen agents as active agents. However, in contrast to applicant’s arguments, it is the examiner’s position that nothing in Traynor indicates that sunscreen active agents must only be used in capsules that rupture to release the active agent.
In applicant’s arguments, page 8, bottom paragraph, applicant argues that in the instant application, the water-soluble UV filter (i.e. sunscreen active) is entrapped by the polyion complex, which does not rupture on skin. The examiner takes the position that even if this is true, it fails to differentiate the claimed invention from Traynor. This is because Traynor teaches particles which do not rupture, as of Traynor, paragraphs 0151 and 0039, which are discussed in greater detail above.
Applicant then argues that the Stewart and Conrady references do not remedy the deficiencies of Traynor, and argues that the dependent claims are allegedly patentable for the same reason that the independent claim is patentable. These arguments are not persuasive. The rejection over Traynor is proper for the reasons set forth above. As applicant has not provided additional argument regarding the secondary references or dependent claims, the applied rejections have been maintained.
 


Close Copending Applications – No Double Patenting
The examiner cites copending applications 16/618755, 16/619887, and 16/770918. These cases have a common inventor/assignee with the instant application and are drawn to similar subject matter. In all of the above-cited cases, the claims are drawn to a particle comprising a cationic polymer and an anionic polymer. However, at the time that this office action has been prepared, the claims in the above-cited cases fail to recite the required water-soluble UV filter. There would have been no motivation for the skilled artisan to have added a UV filter to compositions that do not include a UV filter. 


Terminal Disclaimer
The terminal disclaimer filed on 22 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US applications 16/062,065 and 16/619,899 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612